This is an action of deceit. The plaintiffs bought real estate of the defendant. They claim that when the premises were shown them by the defendant he represented that the land he was selling included land which he did not own and which, in fact, was not included in the deed when the same was passed. The sole issue involved was whether such false representations were made. The jury heard the conflicting testimony, saw the witnesses in person, judged their credibility, and found a verdict for the plaintiffs. The case is before us upon motion for new trial. Under the oft-stated rules in such cases, including that of burden of showing manifest error on the part of the jury, we are of opinion that the defendant has failed to sustain his motion. Motion overruled.